DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Response to Arguments
	Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Examiner’s Amendment cancelling claims previously withdrawn without traverse and Reasons for Allowance below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 

The application has been amended as follows:

Cancel withdrawn claims 19 - 43.

Allowable Subject Matter
Claims 44, 48-51, 54, 58-61 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 44, although Riess and Raposo teach an environmental testing and monitoring system with fluid permeable sewn packets enclosing a resin/adsorbent that uptakes contaminants and pollutants from water or air, stores said contaminants or pollutants in compact form and releases said contaminants or pollutants at a remote lab, wherein the resin/adsorbent is chosen for particular adsorption properties and to adsorb a contaminant/pollutant within 10 minutes; they do not teach Applicant’s device including a solid sorbent that adsorbs all of a target contaminant from a water sample within 20 minutes when the sample volume is between 250ml and 1 liter, the concentration of target contaminant is no greater than 0.25ml/liter and the sorbent particles are between 300m-650m. Furthermore, no other prior art can be found to motivate of teach Applicant’s device including the plurality of particles in the tea bag having size 300 m-650 m adsorbing all of the target contaminant within 20 minutes when a concentration, C, of the target contaminant is in the following range: 0 mg/L < C  0.25 mg/L and a volume, V, of the water sample picked as follows: 250 mL  V  1 L, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 54, although Riess and Raposo teach an environmental testing and monitoring system capable of targeting different contaminants that has multiple fluid permeable sewn packets with each enclosing a resin/adsorbent that uptakes contaminants and pollutants from water or air, stores said contaminants or pollutants in compact form and releases said contaminants or pollutants at a remote lab, wherein each resin/adsorbent is chosen for particular adsorption properties and to adsorb particular contaminants/pollutants within 10 minutes; they do not teach Applicant’s device including a first and second solid sorbent that each adsorb all of a target contaminant from a water sample within 20 minutes when the sample volume is between 250ml and 1 L, the concentration of each target contaminant is no greater than 0.25ml/L and the sorbent particles are between 300m-650m. Furthermore, no other prior art can be found to motivate of teach Applicant’s device including the first plurality of particles of size 300 m-650 m in the first compartment of the tea bag adsorbing all of the first target contaminant within 20 minutes and the second plurality of particles of size 300 m-650 m in the second compartment of the tea bag adsorbing all of the second target contaminant within 10 20 minutes when a first concentration, C1, of the first target contaminant is in the following range: 0 mg/L < C1 0.25 mg/L, a second concentration, C2, of the second target contaminant is in the following range of 0 mg/L < C2 0.25 mg/L and a volume, V, of the water sample picked as follows: 250 mL  V  1 L, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P GRAVES whose telephone number is 469-295-9072. The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856